 

Exhibit 10.3

 

MOLECULAR TEMPLATES, INC.

AMENDED AND RESTATED NON-EMPLOYEE DIRECTOR COMPENSATION

POLICY

 

ADOPTED BY THE BOARD OF DIRECTORS: OCTOBER 9, 2017

AMENDED EFFECTIVE AS OF MAY 31, 2018

 

Each member of the board of directors (the “Board”) of Molecular Templates, Inc.
(the “Company”) who is not an employee of the Company or any parent or
subsidiary of the Company (each, a “Non-Employee Director”) will be eligible to
receive cash and equity compensation as set forth in this Molecular Templates,
Inc. Non-Employee Director Compensation Policy (this “Policy”). The cash and
equity compensation described in this Policy will be paid or granted, as
applicable, automatically and without further action of the Board to each
Non-Employee Director who is eligible to receive such cash or equity
compensation, unless such Non-Employee Director declines the receipt of such
cash or equity compensation by written notice to the Company. This Amended and
Restated Policy became effective on October 9, 2017 (the “Effective Date”), was
amended effective as of May 31, 2018 to reflect the adoption of the Company’s
2018 Equity Incentive Plan and will remain in effect until it is revised or
rescinded by further action of the Board. Capitalized terms not explicitly
defined in this Policy but defined in the 2018 Equity Incentive Plan (the “2018
Plan”) will have the same definitions as in the 2018 Plan.

 

 

1. CASH COMPENSATION.

 

(a) Annual Fees. Each Non-Employee Director will be eligible to receive the
following annual fees for service as (i) a member of the Board and (ii) a member
or chairperson of a committee of the Board (“Committee”) set forth below, as
applicable, to be paid on a quarterly basis in the form of annual retainers:

 

 

Board or Committee

Type of Fee

 

Amount (Per Year)

Board

Retainer Fee

 

$

40,000

Chairman of Board

Retainer Fee

 

$

30,000

Audit Committee

Chair Retainer Fee

 

$

15,000

 

Non-Chair Retainer Fee

 

$

7,500

Compensation Committee

Chair Retainer Fee

 

$

10,000

 

Non-Chair Retainer Fee

 

$

5,000

Nominating and

Chair Retainer Fee

 

$

8,000

Governance Committee

Non-Chair Retainer Fee

 

$

4,000

 

(b) Expenses. Each Non-Employee Director will be entitled to reimbursement from
the Company for all reasonable out-of-pocket expenses incurred by the
Non-Employee Director in connection with his or her attendance at Board and
Committee meetings.

 

 

--------------------------------------------------------------------------------

 

To the extent that any taxable reimbursements are provided to a Non-Employee
Director, they will be provided in accordance with Section 409A of the Internal
Revenue Code of 1986, as amended, and the Treasury Regulations and other
guidance thereunder and any state law of similar effect, including, but not
limited to, the following provisions: (i) the amount of any such expenses
eligible for reimbursement during the Non-Employee Director’s taxable year may
not affect the expenses eligible for reimbursement in any other taxable year;
(ii) the reimbursement of an eligible expense must be made no later than the
last day of the Non-Employee Director’s taxable year that immediately follows
the taxable year in which the expense was incurred; and (iii) the right to any
reimbursement may not be subject to liquidation or exchange for another benefit.

2. EQUITY COMPENSATION.

 

The options described in this Policy will be granted under the 2018 Plan and
will be subject to the terms and conditions of (i) this Policy, (ii) the 2018
Plan and (iii) the forms of option grant notices and option agreements approved
by the Board for the grant of options to Non-Employee Directors.

 

(a) Initial Grants. Each individual who is elected or appointed for the first
time after the Effective Date to be a Non-Employee Director automatically will
be granted, on the date of such initial election or appointment, a nonstatutory
stock option to purchase 25,000 shares of Common Stock (an “Initial Option
Grant”); and each individual who is a Non-Employee Director on the Effective
Date will receive an Initial Option Grant on the Effective Date.

 

(b) Annual Grants. On the date of each annual meeting of the Company’s
stockholders after the Effective Date, each individual who is then a
Non-Employee Director and will be continuing as a Non-Employee Director
following the date of such annual meeting automatically will be granted a
nonstatutory stock option to purchase 15,000 shares of Common Stock (an “Annual
Option Grant”), provided that such individual has served as a Non-Employee
Director for at least six (6) months prior to the date of such annual meeting.

 

(c) Terms of Options.

 

(i) Exercise Price. The exercise price of each Initial Option Grant and Annual
Option Grant will be equal to 100% of the Fair Market Value of the Common Stock
subject to the option on the date the option is granted.

 

(ii) Vesting. Subject to Section 3 below, each Initial Option Grant and Annual
Option Grant will vest and become exercisable as follows:

 

(A) Each Initial Option Grant will vest and become exercisable as to 50% of the
shares of Common Stock subject to the option on each of the first and second
anniversaries of the date of grant, rounded down to the nearest whole share,
provided that the Non-Employee Director is an Employee, director or Consultant
of the Company or an Affiliate through such dates.

 

(B) Each Annual Option Grant will vest and become exercisable on the first
anniversary of the date of grant, provided that the Non-Employee Director is an
Employee, director or Consultant of the Company or an Affiliate through such
date.

 

--------------------------------------------------------------------------------

 

 

3. CERTAIN TRANSACTIONS AND EVENTS.

 

(a) Corporate Transaction. The provisions of this Section 3(a) (and not
Paragraph 25(b) of the 2018 Plan) will apply to all outstanding Initial Option
Grants and Annual Option Grants in the event of a Corporate Transaction. In the
event of a Corporate Transaction while a Participant remains a Non-Employee
Director, the shares of Common Stock at the time subject to each outstanding
Initial Option Grant and Annual Option Grant held by such Participant, but not
otherwise vested, will automatically vest in full so that each such Initial
Option Grant and Annual Option Grant will, immediately prior to the effective
date of the Corporate Transaction, become exercisable for all the shares of
Common Stock subject to such Initial Option Grant and Annual Option Grant as
fully vested shares and may be exercised for any or all of those vested shares.
Immediately following the consummation of the Corporate Transaction, each
Initial Option Grant and Annual Option Grant will terminate and cease to be
outstanding, except to the extent assumed by the successor corporation (or
Affiliate thereof).

 

Each Initial Option Grant and Annual Option Grant which is assumed in connection
with a Corporate Transaction will be appropriately adjusted, immediately after
such Corporate Transaction, to apply to the number and class of securities which
would have been issuable to the Participant in consummation of such Corporate
Transaction had the Initial Option Grant or Annual Option Grant been exercised
immediately prior to such Corporate Transaction. Appropriate adjustments will
also be made to the exercise price payable per share under each outstanding
Initial Option Grant and Annual Option Grant, provided that the aggregate
exercise price payable for such securities will remain the same. To the extent
the actual holders of the Common Stock receive cash consideration for their
Common Stock in consummation of the Corporate Transaction, the successor
corporation may, in connection with the assumption of the outstanding Initial
Option Grants and Annual Option Grants, substitute one or more shares of its own
common stock with a fair market value equivalent to the cash consideration paid
per share of Common Stock in such Corporate Transaction.

 

(b) Change in Control. In the event of a Change in Control while a Participant
remains a Non-Employee Director, the shares of Common Stock at the time subject
to each outstanding Initial Option Grant and Annual Option Grant held by such
Participant, but not otherwise vested, will automatically vest in full so that
each such Initial Option Grant and Annual Option Grant will, immediately prior
to the effective date of the Change in Control, become exercisable for all the
shares of Common Stock subject to such Initial Option Grant and Annual Option
Grant as fully vested shares and may be exercised for any or all of those vested
shares. Each such Initial Option Grant and Annual Option Grant will remain
exercisable for such fully vested shares until the expiration or sooner
termination of the option term in connection with a Change in Control.

 